Citation Nr: 1615197	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-23 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include cervical strain with decreased range of motion and cervical sprain (claimed as service connection for sharp pain in neck and head).

2.  Entitlement to service connection for headaches, to include as due to a cervical spine disorder (claimed as service connection for sharp pain in neck and head).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976 and from January 1991 to March 1991.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which in part denied service connection for sharp pains in neck and head (currently characterized as service connection for cervical spine disorder and for headaches).

The Veteran testified before the undersigned Veterans Law Judge at a March 2013 videoconference hearing, and a transcript of this hearing is of record.

In September 2014, the Board remanded both issues for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ complied with the Board's remand instructions by providing a new VA examination in November 2014 for the Veteran's cervical spine disorder and by readjudicating both claims in a December 2014 Supplemental Statement of the Case.




FINDINGS OF FACT

1.  The evidence of record does not demonstrate a cervical spine disorder that was incurred in or as a result of active duty service.

2.  The Veteran's headaches are not related to any service-connected disorder, and were not incurred in and are not related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for headaches, to include as secondary to a cervical spine disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a February 2008 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.

Also, the Veteran was provided a VA examination for both issues in January 2009, which was previously found to be inadequate only as it pertained to the cervical spine disorder claim.  Pursuant to the September 2014 remand instructions, he was provided an additional VA examination of his cervical spine disorder in November 2014, which is adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2013 Board hearing, the Veterans Law Judge fully explained the issues on appeal and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

The Veteran generally contends that his in-service neck injury resulted in his current residual impairments, including headaches.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Facts

The Veteran contends that while on active duty in Germany in 1976, he was hit in the back of the neck with a baseball bat and knocked unconscious.  He was taken to the dispensary for treatment and reports having neck pain since then.  He stated that he continued to have pain and problems since separation, but only took over-the-counter medication for the pain and did not seek treatment until 2008 when the pain worsened.  See 1/25/08 Application for Compensation and/or Pension; 6/18/08 Statement in Support of Claim; Virtual VA, 3/30/13 Hearing Testimony.

In a September 1975 service treatment record, the Veteran complained of severe headaches for two weeks and was diagnosed with upper respiratory infection.  In July 1976, treatment records reflect that the Veteran was hit in the back of the neck with a baseball bat and was knocked unconscious.  The examiner noted marked neck pain, marked swelling of the posterior neck, and muscle spasms.  An x-ray revealed soft tissue injury, and the Veteran was diagnosed with status post trauma to the neck with soft tissue injury.  The next day, the Veteran complained of sharp pain all around the neck, stiffness, and a throbbing headache from the night before.  He was diagnosed with muscle spasm.

There were no other complaints of or treatment for neck pain or headaches during service.  A November 1976 Report of Medical Examination provided a normal head and neck evaluation, as well as normal musculoskeletal and neurologic evaluations, with only a notation of pseudofolliculitis.  Subsequent medical examinations in July 1981, January 1986, February 1991, March 1991, and July 1994 all provided normal head, neck, or musculoskeletal evaluations.  The Veteran also denied frequent or severe headaches and neck problems during these examinations.

Post-service evidence does not show treatment or complaints of a cervical spine disorder or of headaches for many years after separation.  The Veteran did not seek treatment until January 2008, about 32 years after the in-service injury.  He complained of chronic neck pain since the injury and was assessed with neck pain.

A January 2009 QTC examination report indicated review of the Veteran's medical records, recounted the Veteran's history, and recited his complaints.  The Veteran reported stiffness and numbness; aching, oppressing, sharp pain in the neck; and headaches.  On objective examination, the examiner found no evidence of radiating pain on movement, muscle spasm, tenderness, or ankylosis of the cervical spine.  The Veteran's cranial nerves were normal, and x-ray findings of the cervical spine were within normal limits.  The examiner diagnosed the Veteran with cervical strain with decreased muscle strength with subjective factors of stiffness and objective factors of decreased motion with pain and decreased muscle strength of the upper extremities.  She also diagnosed the Veteran with headaches associated with cervical strain.  She opined that it was unlikely that the Veteran's chronic neck pain and headaches were service-related.  She explained that the Veteran was treated for a neck injury in 1976, which was treated as a muscle spasm with no bony injury to the spine and no neurological or vascular injury; that he was treated at the time of the injury for a short period with muscle relaxants; that the Veteran had not complained of neck pain or headache for 32 years following the injury; and that a recent x-ray revealed a normal cervical spine.

The Veteran submitted a March 2013 letter from his VA primary care physician, who opined that it was "as likely as not that his neck . . . pains and chronic headaches could be caused by the injury he reports to [have] had" while in service.  She noted the Veteran's reports of chronic pain and headaches, which he attributed to an in-service injury; headaches and neck pain that started soon thereafter; and continued difficulties with neck pain and headaches ever since.  The physician also stated that he was being treated for neck pain and muscle spasms with Tramadol and Cyclobenzaprine.

A November 2014 VA examination report indicated review of the Veteran's claims file, recounted his history, and recited his complaints.  On objective examination, the examiner found that the Veteran had no functional loss or impairment of the cervical spine, localized tenderness or pain to palpation for joints or soft tissue, muscle spasm, guarding, radiculopathy, ankylosis, or other neurologic abnormalities related to the cervical spine.  An x-ray revealed no arthritis and normal alignment with disc spaces maintained.  The examiner diagnosed the Veteran with a sprain of the cervical spine and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He stated that the Veteran's examination was "near normal" with normal x-rays, and that the Veteran's current condition, with moderate limitation of motion and x-ray findings, were consistent with his age.  Additionally, the examiner explained that the Veteran's in-service injury should have been acute and would have resolved itself; that the Veteran did not complain again of neck pain or headaches for 32 years following the original in-service injury, as noted by the January 2009 QTC examiner; that the Veteran was a truck driver for many years after separation from service; and that the January 2009 QTC examination found minimal restriction of range of motion of the cervical spine and normal or minimally abnormal x-rays, which was consistent with the Veteran's age.

Although the November 2014 VA examiner referred to a June 2013 C&P examiner in his rationale, there is no indication that a VA examination took place in June 2013.  However, the Board finds that this reference to a June 2013 examination was a typographical error and that the January 2009 QTC examination report included the findings referred to by the November 2014 VA examiner.  As such, the Veteran is not prejudiced by the typographical error.

B.  Cervical Spine Disorder

After review of all of the evidence of record, both lay and medical, the Board finds that the Veteran's service connection claim for a cervical spine disorder must be denied.

As an initial matter, the record substantiates a current cervical spine disorder, to include diagnoses of cervical strain with decreased muscle strength and cervical sprain.

Additionally, service treatment records reflect an in-service injury where the Veteran was hit in the back of the neck with a baseball bat, for which he received treatment.  There is no indication of any other in-service complaints of neck pain or other neck issues unrelated to this injury.  As such, the element of an in-service incurrence of an injury is established.

However, the Board finds that the evidence of record fails to establish a causal relationship between the Veteran's current cervical spine disorder and any injury during service.  Although the Veteran believes that his current cervical spine disorder is a result of his in-service injury, he is not competent to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of the cervical spine.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his cervical spine disorder is medically complex because of its multiple possible etiologies, requires specialized testing to diagnose (such as x-rays or MRIs), and manifests symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as to any medical nexus between the in-service injury and any current medical diagnoses.

The Board notes the March 2013 opinion by the Veteran's VA primary care physician that indicates a possible causal link between the Veteran's current cervical spine disorder and his in-service injury.  However, the Court has held that that use of equivocal language such as "possible," or "there is a possibility," and in this case "could be" makes a statement by an examiner which is speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus)).  As such, the Board finds this opinion to be a speculative opinion, based solely on the Veteran's reported medical history, without review of his claims file, and without any explanation provided.  Therefore, the Board finds this opinion to have little probative value in regards to nexus.

As such, the only competent and probative medical opinions regarding whether the cervical spine disorder is related to active duty service are those of the November 2014 VA examiner, who had appropriate medical expertise, reviewed the Veteran's claims file, and interviewed him.  The examiner concluded that there was no nexus between the current cervical spine disorder and service after considering the Veteran's statements, medical history, and claims file.  The bases of his opinions are consistent with the evidence of record.  He also provided detailed explanations for his opinion.

Additionally, despite the Veteran's statements of persistent neck pain since the injury and since separation from service, Board finds that the weight of the evidence demonstrates that the Veteran did not have persistent neck pain in service or since separation.  Service treatment records reflect that the Veteran did not report any residuals of his neck injury at any of the subsequent medical examinations.  In weighing conflicting statements, the point in time in which the statement was made is important because a contemporaneous account is less likely to be impacted by distortions of memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the Veteran's denials of neck problems during service is significant.  Further, he did not seek treatment for neck pain until January 2008 when he filed his claim.

Indeed, with respect to all theories of entitlement to service connection discussed above, the lack of complaints and treatment for about 32 years is another significant factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

As such, service connection for a cervical spine disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

C.  Headaches

The Veteran contends that his headaches are due to his in-service neck injury.  As such, the Board will first address his claim for service connection for headaches on a secondary basis.

The claim of entitlement to service connection for headaches is inherently based on entitlement to compensation for a cervical spine disorder.  As compensation for the cervical spine disorder is not warranted, there is no legal basis for a grant of service connection for headaches as proximately due to or a result of the cervical spine disorder.

Although the Veteran specifically contends secondary service connection, the Board will also address direct service connection of the Veteran's headaches.

As an initial matter, the record substantiates a current diagnosis of headaches.

Service treatment records reflect complaints of headaches related to an upper respiratory infection in 1975 and an in-service neck injury in 1976.  However, the Board notes that there is no indication of other in-service complaints of headaches and that the Veteran denied headaches in various subsequent medical examinations.

Even if the in-service injury or event is established, the weight of the evidence does not demonstrate a causal relationship between the Veteran's current headaches and any in-service headaches.  As discussed above, the Veteran is not competent to opine as to any medical nexus between in-service headaches and any current medical diagnoses.  See Jandreau 492 F.3d at 1372; Kahana, 24 Vet. App. at 437; Woehlaert, 21 Vet. App. at 462.

The Board finds that the January 2009 QTC examiner's negative nexus opinion to be competent, probative, and consistent with the evidence of record.  There is no competent, credible, or probative evidence that conflicts with her opinion regarding direct service connection or that suggests a link between the Veteran's current headaches and active duty service.  The competent evidence is entirely against such a diagnosis or relationship.

Additionally, despite the Veteran's statements of recurrent headaches in service and since separation from service, Board finds that the weight of the evidence demonstrates that the Veteran did not have recurrent headaches in service or since separation.  Service treatment records reflect that the Veteran last complained of headaches in 1976 and in fact denied any headaches in subsequent medical examinations.  The Board finds that the contemporaneous nature of the Veteran's denial of headaches during service is significant.  See Seng, 584 F.3d at 19.  Further, he did not complain of headaches and seek treatment until January 2008 when he filed his claim.  Indeed, the lack of complaints of and treatment for about 32 years is another significant factor that weighs against the claim.  See Maxson, 230 F.3d at 1333 (Fed. Cir. 2000).

Therefore, the evidence weighs against a finding that the Veteran's headaches are related to active duty service in any way.  Accordingly, service connection for headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a cervical spine disorder, to include cervical strain with decreased range of motion and cervical sprain, is denied.

Service connection for headaches, to include as due to a cervical spine disorder, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


